Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00563-CR

                                            Rene GONZALES,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR8313
                            Honorable Philip A. Kazen Jr., Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: October 9, 2013

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                       04-13-00563-CR


       Rule 25.2(d) of the Texas Rules of Appellate Procedure states “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d).

       On August 30, 2013, we ordered that this appeal would be dismissed pursuant to rule

25.2(d) unless an amended trial court certification showing that the appellant has the right of appeal

was made part of the appellate record by September 30, 2013. See TEX. R. APP. P. 25.2(d), 37.1;

see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.).

       On September 24, 2013, Appellant’s retained counsel filed a response stating that before

Appellant accepted the plea offer, counsel had thoroughly explained to Appellant that by entering

into the plea agreement Appellant would waive his right to appeal.

       Given the record and Appellant’s response, Rule 25.2(d) requires this court to dismiss this

appeal. Accordingly, the appeal is dismissed.



                                                   PER CURIAM


DO NOT PUBLISH




                                                 -2-